Citation Nr: 9931900	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  97-24 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right below knee 
amputation (BKA) secondary to service-connected residuals of 
a shell fragment wound (SFW) of the right thigh with 
chondromalacia of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1953 to April 
1955.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1996 RO decision which denied service 
connection for a right lower extremity amputation secondary 
to service-connected residuals of a SFW of the right thigh 
with chondromalacia of the right knee.  A personal hearing 
was held before an RO hearing officer in January 1998.


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for a right BKA.


CONCLUSION OF LAW

The veteran's claim for service connection for a right BKA is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from October 
1953 to April 1955.  A review of his service medical records 
shows that he incurred a penetrating SFW of the anterior 
aspect of the lower third of the right thigh in October 1951.  
There was no artery or nerve involvement.  The knee joint was 
opened and the wound was debrided and closed.  A split skin 
graft was performed.  Subsequent service medical records 
reflect treatment for right leg pain.  An April 1954 X-ray 
study of the right knee showed a metallic fragment deep in 
the tendon of the patella attachment.  On separation medical 
examination in April 1955, the veteran's feet were clinically 
normal.  Service medical records are negative for a right 
foot disorder, including gangrene.

At an August 1958 VA examination, the right lower extremity 
was examined, and a right foot disorder was not noted.  The 
examiner noted a cicatrix from a SFW, with a loss of 
subcutaneous tissue due to a mild degree of loss and damage 
to the rectus femoris muscle, the vastus lateralis, and the 
fascia lata tendon, causing a moderate degree of loss of 
muscle power and extension of the lower leg.  There was 
evidence of damage to the sensory cutaneous fibers of the 
lateral femoral cutaneous nerve manifested by numbness in the 
lateral half of the cicatrix, extending to the middle of the 
posterior surface of the thigh.

In a September 1958 decision, the RO established service 
connection for residuals of a SFW of the right thigh.

At a July 1963 VA examination, the examiner noted that there 
was an adherent SFW scar on the very lower anterior lateral 
part of the veteran's thigh just above the knee.  The 
examiner indicated that there was a mild amount of numbness 
over the lateral part of the scar, showing that he had some 
nerve damage, but sensation was normal above and below the 
injured area.  A right foot disorder was not noted.

VA medical records dated in the 1980s reflect treatment for 
right knee pain and chondromalacia of the right knee, and are 
negative for treatment of a foot disorder (including numbness 
or gangrene).  A September 1980 treatment note shows that the 
veteran complained of numbness in the lateral aspect of his 
right knee.  In January 1986, he underwent an arthroscopy of 
the right knee and was diagnosed with chondromalacia of the 
right knee and status post shrapnel injury of the right knee.  
A VA discharge summary shows that in April 1986, the veteran 
underwent a tibial tubercle transfer of the right knee.  The 
right tibial tubercle was elevated and transferred medially 
and fixed with a cortical screw.  His postoperative course 
was unremarkable, and he progressed from using a walker to 
walking with crutches with partial weight-bearing.  Follow-up 
treatment records show that the surgical scar was well-
healed, there was quadriceps atrophy, good range of motion, 
and no ligamentous laxity.  The veteran reported giving way 
of his knee when walking fast.  He underwent extensive 
physical therapy.
 
In a September 1986 decision, the RO recharacterized the 
service-connected thigh disability as residuals of a SFW of 
the right thigh, post-operative debridement and split skin 
graft procedure, post-operative chondromalacia of the right 
kneecap with tibial tubercle transfer.

At an RO hearing in August 1987, the veteran testified that 
prior to his January 1986 right knee surgery, he had swelling 
and aching in his knee, as well as intermittent numbness in 
three of his toes.  He said the numbness continued after his 
April 1986 knee surgery.

A June 1990 VA consultation request shows that the veteran 
complained of claudication symptoms.  On vascular 
consultation in July 1990, the veteran complained of right 
lower extremity weakness and numbness in the toes of his 
right foot.  On examination, both lower extremities were 
slightly cool.  The examiner opined that with the veteran's 
history of multiple traumas, a possible diagnosis was reflex 
sympathetic dystrophy, although the veteran's symptoms had 
appeared only after his tibial tubercle transfer.  He opined 
that ischemic pain was unlikely given good pulses and 
pressures.  An October 1990 treatment note shows that the 
veteran complained of constant numbness in the toes of his 
right foot for the past two years, with burning in the bottom 
of his foot.  The examiner opined that the toe numbness was 
not due to vascular disease, and questioned whether the 
symptoms could be related to causalgia. 

At a March 1992 VA orthopedic examination, the examiner noted 
that sensory and motor examinations of the lower extremities 
were normal bilaterally.  

Subsequent VA medical records reflect treatment for 
degenerative joint disease of the right knee.  A March 1995 
treatment note shows that the veteran complained of knee 
pain, and said his legs felt cold.  On examination, both feet 
were cool to the touch, and the examiner was unable to feel 
any popliteal or pedal pulses on either side.  On surgical 
consult in March 1995, the examiner diagnosed mild peripheral 
vascular disease.  A March 1996 surgical consult shows that 
the veteran had knee degenerative joint disease and 
questionable claudication.  On examination, there were 
palpable dorsalis pedis pulses bilaterally; the diagnostic 
assessment was a stable vascular examination.

Post-service medical records are negative for a right foot 
disorder, including gangrene, until 1996.  VA hospital 
records dated from June 1996 to July 1996 reflect that on 
admission, the veteran presented with a one-week history of 
swelling and pain of the right foot, and a two-day history of 
blisters.  The examiner noted that the veteran had diabetes 
mellitus and a history of trauma to the right knee and leg.  
On examination, there was a black, blistered area over the 
right second toe and metatarsal which appeared to be wet 
gangrene.  An amputation of the right foot was performed in 
late June 1996.  In July 1996, the amputation was revised and 
a BKA was performed.  The discharge diagnosis was right foot 
wet gangrene.  A discharge summary shows that the veteran was 
hospitalized from July 1996 to September 1996 for 
rehabilitation after his right BKA.  The pertinent diagnoses 
were a right BKA and non-insulin-dependent diabetes mellitus. 

By a statement dated in July 1996, the veteran reported that 
his right foot had been amputated, and requested that the RO 
obtain his treatment records and determine whether the 
amputation was caused by his service-connected leg injuries.  
By a statement dated in May 1997, the veteran asserted that 
he had complained of right foot numbness and a lack of 
circulation in the lower right leg to doctors ever since his 
tibial tubercle transfer.  He contended that pins were 
inserted into his knee during such surgery, which caused poor 
circulation, which led to right foot numbness.  He said no 
doctor would ever commit himself on this issue.  He 
reiterated his assertions in a July 1997 statement.  He said 
he had numbness in his right leg (below the knee), foot and 
toes ever since his knee surgery.

At a January 1998 RO hearing, the veteran reiterated many of 
his assertions, and said that a VA doctor told him that there 
was a connection between his knee condition and his 
amputation.  He said that prior to his amputation, his right 
foot felt numb and cold, and that doctors told him such might 
be caused by the pin which had been placed in his knee.  He 
stated that he was first diagnosed with diabetes in about 
1995 or 1996, and that no doctor told him his foot problem 
was related to his diabetes.  He reported that he was 
examined for right foot complaints shortly before he was 
diagnosed with gangrene, and that the gangrene developed very 
quickly.  He said he never felt any pain from the gangrene, 
but noticed that his foot was blue, and then he went to the 
doctor.  He asserted that if his right foot had not been 
numb, he would have felt the developing gangrene and gone to 
the doctor sooner, and his foot would not have been 
amputated.  He said doctors told him that if he had been 
examined even a day or two earlier they could have saved his 
foot.

By a statement dated in August 1998, the veteran's 
representative asserted that the veteran's service-connected 
residuals of a shell fragment wound to the right thigh caused 
nerve damage, resulting in right foot numbness which 
prevented him from noticing the gangrene in his foot, which 
was then amputated due to a delay in obtaining medical 
treatment.  The veteran's representative requested that an 
expert medical opinion be obtained on this question.

II.  Analysis

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.  Secondary 
service connection includes instances in which there is 
additional disability of a non-service-connected condition 
due to aggravation by an established service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran essentially asserts that his service-connected 
residuals of a SFW of the right thigh with chondromalacia of 
the right kneecap (either the original injury or the 1986 
knee surgery) caused right foot numbness, the numbness 
prevented him from promptly detecting gangrene in his right 
foot in 1996 and he therefore delayed seeking medical 
treatment, and as a result the gangrene progressed to a point 
which necessitated a right BKA in 1996.  His claim presents 
the threshold question of whether he has met his initial 
burden of submitting evidence to show that his claim is well 
grounded, meaning plausible.  If he has not presented 
evidence that his claim is well grounded, there is no duty on 
the part of the VA to assist him with his claim, and the 
claim must be denied.  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  For the veteran's claim for 
service connection to be plausible or well grounded, it must 
be supported by competent evidence, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service (or an established service-connected condition, in a 
claim for secondary service connection under 38 C.F.R. § 
3.310) and a current disability (medical evidence).  
Libertine v. Brown, 9 Vet. App. 521 (1996); Caluza v. Brown, 
7 Vet. App. 498 (1995); Grivois, supra; Grottveit v. Brown, 5 
Vet. App. 91 (1993).

It is neither claimed nor shown that service connection for a 
right BKA is warranted on a direct basis; the veteran's 
gangrene of the right foot first appeared in 1996, many years 
after his separation from service in 1955.

VA medical records dated in 1986 reflect that the veteran 
underwent two operations on his right knee.  Records of such 
surgery are negative for neurological or vascular damage.  
Records dated from 1990 to 1996 reflect that the veteran 
complained of numbness of the toes of the right foot.  At a 
March 1992 VA orthopedic examination, the examiner noted that 
sensory and motor examinations of the lower extremities were 
normal bilaterally.  On surgical consult in March 1995, the 
examiner diagnosed mild peripheral vascular disease.

The first medical evidence demonstrating gangrene of the 
right foot is dated in 1996.  VA hospital records dated from 
June 1996 to July 1996 reflect that on admission, the veteran 
presented with a one-week history of swelling and pain of the 
right foot, and a two-day history of blisters.  The examiner 
noted that the veteran had diabetes mellitus and a history of 
trauma to the right knee and leg.  The veteran was diagnosed 
with right foot wet gangrene, and an amputation of the right 
foot was performed.  In July 1996, the amputation was revised 
and a right BKA was performed.   

The veteran and his representative have asserted that he 
underwent a right BKA secondary to his service-connected 
residuals of a SFW of the right thigh with right knee 
chondromalacia.  As laymen, they are not competent to render 
an opinion regarding diagnosis or etiology, and their 
statements do not serve to make the claim well grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Similarly, 
the veteran's testimony that his doctors told him his right 
BKA was related to his service-connected residuals of a SFW 
of the right thigh with right knee chondromalacia is not 
competent medical evidence because a layman's account, 
filtered through a layman's sensibilities, of what a doctor 
purportedly said, is simply too attenuated and inherently 
unreliable to constitute the medical evidence required to 
make a claim well grounded.  Dean v. Brown, 8 Vet. App. 449 
(1995).

The veteran has presented medical evidence of gangrene which 
necessitated a right BKA, but has not presented medical 
evidence linking the right BKA to service or to an 
established service-connected condition including the 
service-connected residuals of a SFW of the right thigh with 
right knee chondromalacia.  Without such competent medical 
evidence of linkage, the service connection claim is not well 
grounded.  38 U.S.C.A. § 5107(a); Libertine, supra; Caluza, 
supra.  The veteran has asked that the Board obtain a medical 
opinion regarding the issue on appeal. See 38 C.F.R. 
§ 20.901.  However, since the claim is not well grounded, 
there is no VA duty to assist the veteran in developing the 
claim.  38 U.S.C.A. § 5107(a); Morton v. West, 12 Vet.App. 
477 (1999); Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997).  

For these reasons, the veteran's claim must be denied as not 
well grounded.  


ORDER

Service connection for a right BKA is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

